DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2020 has been entered.

Response to Amendment
In view of the amendments and arguments to Claim 1, the previous prior art rejections directed to the previously set forth claims are withdrawn.  New prior art rejections are set forth below.  These rejections were necessitated by the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2010-163684 (Hasegawa) in view of Japanese Patent Application Publication No. JP 2006-291288 (Date).
2 to 1000 mg/m-2 and a coating weight of the P compound in terms of P is in a range of 10 mg/m-2 to 1000 mg/m-2 (instant Claim 1), and 50 mg/m-2 to 1000 mg/m-2 (instant Claim 2).
In the same field of surface-treated steel sheets, Date teaches a surface-treated steel sheet having excellent organic film adhesion and corrosion resistance (Lines 10-11), which has sufficient and improved performance in such properties over conventional chemical conversion films (Lines 149-151), and that on the surface of the plated steel sheet is one or more selected from molybdate, tungstic acid, and phosphate (Lines 165-167), wherein a total of 0.1 to 50 mg/m in terms of Mo or W and 2 to 100 mg/m of P (Lines 186 and 194) – which corresponds to a coating disposed directly on and in direct contact with a surface of the steel sheet, and overlaps with the claimed range of a sum of the coating weight of the at least one metalate in terms of Mo or W is in a range of 10 mg/m-2 to 1000 mg/m-2 and a coating weight of the P compound in terms of P is in a range of 10 mg/m-2 to 1000 mg/m-2 (instant Claim 1) and 50 mg/m-2 to 1000 mg/m-2 (instant Claim 2).  It is well-settled that where the prior art describes the components of a n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Date teaches that the lower layer in contact with the surface of the steel sheet contains a molybdate (Lines 322-328).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the coating of Date as the coating for the high-strength steel sheet of Hasegawa.  One skilled in the art would have been motivated by the desire and expectation of improved and excellent organic film adhesion and corrosion resistance, as taught by Date, within the high-strength steel sheet of Hasegawa, in order to improve durability and performance.
	In regards to the limitation directed to a sheet suitable for automobiles or building materials, Examiner notes that limitation constitutes an intended use limitation.  It is well-settled that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Additionally, it is well-settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).
	One of ordinary skill in the art would recognize, given the high tensile strength of Hasegawa and the corrosion resistance of Date that the product of Hasegawa in view of Date would be capable of serving as a sheet suitable for automobiles or building materials.  Furthermore, given the broad language of the intended use of automobiles or building materials, any part of an automobile of building material may be interpreted by one of ordinary skill in the art to include sheets of various thicknesses and features.  

In regards to Claims 3-4, Date teaches that phosphoric acid is used in a treatment solution (Line 679), and that when molybdate ion or tungstate ion coexist in the vicinity of the interface, they are electrostatically charged and allow for covalent bonding (Lines 400-403, Lines 443-445), and although Date does not explicitly teach the reactants that are used to give rise to molybdate/tungstate and P compounds, Examiner notes that it would have been obvious to one of ordinary skill in the art to have utilized ionic compounds of molybdates that allow for the generation of molybdate and tungstate ions.  Furthermore, Examiner notes that the limitations directed to reactants constitute product by process limitations.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.
One of ordinary skill in the art would expect the product of the prior art, having the same composition and similar process, to have substantially similar properties.

Response to Arguments
Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive. 


Applicant argues that Examiner’s prior art teaches away from the invention as claimed, as the applied references do not teach or suggest the features of Claim 1, as the applied references are not combinable in the manner suggested by the Office Action (Applicant’s Arguments, Pages 3-4).  Applicant argues that Hasegawa teaches a high-strength member for automobile frame members and Date is directed towards a surface-treated steel sheet excellent in organic film adhesion and corrosion resistance in beverage cans, l – and thus there would be no reason to modify Hasegawa with Date, because they are not directed to steel sheet exceeding 1180 MPa and Hasegawa (Page 4-5), and that one of ordinary skill in the art would not have found it obvious to have used the reference of Date due to it teaching a coating layer and a plating layer, wherein the coating needs silanol (Applicant’s Arguments, Pages 4-5).
In particular, as argued by the Examiners during the Interview and in the Rejections, the Examiner set forth a clear rationale to one of ordinary skill in the art to be motivated to utilize the teachings of Hasegawa in view of Date and Hirano, respectively.  Namely, 1) one skilled in the art would have been motivated by the desire and expectation of improved and excellent organic film adhesion and corrosion resistance, as taught by Date, within the high-strength steel sheet of Hasegawa, in order to improve durability and performance.  For example, the improvement of corrosion resistance is an addressable concern wherein all there components are exposed to environmental corrosive environments.  Therefore, one of ordinary skill in the art would look to improving surface properties of base steel via the analogous prior arts as set forth.  This is further elucidated by the new amendments, which set forth that the steel sheet is for 
Regarding Applicant’s argument on the coating directly on and in direct contact with a surface of the steel sheet, Examiner notes that the prior art as set forth still falls within the scope of the claims as amended.  Date teaches a surface-treated steel sheet having excellent organic film adhesion and corrosion resistance (Lines 10-11), which has sufficient and improved performance in such properties over conventional chemical conversion films (Lines 149-151), and that on the surface of the plated steel sheet is one or more selected from molybdate, tungstic acid, and phosphate (Lines 165-167), wherein a total of 0.1 to 50 mg/m in terms of Mo or W and 2 to 100 mg/m of P (Lines 186 and 194).  Date teaches that the lower layer contains a molybdate with a silanol upper group (Lines 322-329).  Applicant’s arguments are not commensurate in scope with the claims, as the claims do not limit what is above the coating comprising a P compound. 
Additionally, regarding the other newly amended imitation of the intended use to automobiles and building materials, Examiner notes that Applicant has not provided parameters, dimensions, or the like to show that the product of Hasegawa in view of Date would not be capable of fulfilling the same intended use.

Thus, Applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784